Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED APRIL 9, 2009 TO THE CLASS R-1, CLASS R-2, CLASS R-3, CLASS R-4 and CLASS R-5 PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. RISK/RETURN SUMMARY D IVERSIFIED I NTERNATIONAL F UND Replace the Average Annual Total Returns table with the following: Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -46.76 -0.37 (after taxes on distributions) -46.68 -1.00 (after taxes on distributions and sale of shares) -29.99 -0.11 R-2 Class -46.67 -0.26 R-3 Class -46.54 -0.06 R-4 Class -46.48 R-5 Class -46.46 MSCI ACWI Ex-US Index -45.53 2.56 1.09 Morningstar Foreign Large Blend Category Average -43.99 1.21 -0.93 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the R-3 Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results. S HORT -T ERM B OND F UND Replace the Average Annual Total Returns table with the following: Average Annual Total Returns (%) For the period ended December 31, 2008 Past 1 Year Past 5 Years Life of Fund R-1 Class (before taxes) -14.26 -1.41 (after taxes on distributions) -15.68 -2.70 -0.37 (after taxes on distributions and sale of shares) -9.18 -1.86 R-2 Class -14.20 -1.28 R-3 Class -14.00 -1.12 R-4 Class -13.17 -0.82 R-5 Class -13.82 -0.91 Barclays Capital Government/Credit 1-3 Index 4.97 3.80 4.60 Morningstar Short-Term Bond Category Average -4.23 1.23 2.71 The R-1 Class shares were first sold on November 1, 2004. The other classes were first sold on December 6, 2000. For periods prior to the date on which the R-1 Class began operations, its returns are based on the performance of the Funds R-3 Class shares adjusted to reflect the fees and expenses of the R-1 Class. The adjustments result in performance (for the periods prior to the date the R-1 began operations) that is no higher than the historical performance of the R-3 Class shares. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4, and R-5 shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses or taxes. Lifetime results are measured from the date the R-3 Class shares were first sold (December 6, 2000). For further information about the Funds performance, see Risk/Return Summary-Investment Results.
